Robinson, C. J.,
delivered the opinion of the Court.
Sec. 39, Art. 72 of the Code, provides that any owner of lands bordering upon any of the waters of this State, shall have the right to locate and appropriate in any of the waters adjoining his lands, one lot of five acres, for the purpose of protecting, preserving and bedding of oysters; and any male citizen of the State shall have the power to locate and appropriate one lot of five acres, and no more, in any of the waters of the State ; provided thirty days notice in writing shall be given to the owner or occupant of land bordering on said waters ; and provided, however, that no natural bar or bed of oysters shall be so located and appropriated. And the Code further provides, that if any one shall be charged with locating any natural bar or bed of oysters, contrary to the provisions of the statute, the question may be at once submitted by any person interested to the Judge of the Circuit Court of the county where such questions shall arise, who, after having given notice to the parties interested, shall proceed to hear testimony, “ and his decision shall be recorded and shall in all cases be conclusive evidence of title in regard thereto.”
Upon the petition of sundry citizens of Dorchester County entitled to take oysters within the waters of said county, the learned judge of the Circuit Court of that county, to whom the question was submitted, being of opinion that the lot located by the appellant was a natural bar or bed of oysters, adjudged that the appellant acquired no title to the lot in question, and ordered that the location thus made by him be set aside. And from this judgment this appeal is taken.
No principle is better settled than that where a tribunal exercises a special jurisdiction conferred by statute ; its judgment is final and conclusive, unless the statute provides for an appeal. Rundle v. Mayor & C. C., Balto., 28 Md. 356; Page v. Mayor & C. C., Balto., 34 Md. 558; George’s Creek Co. v. New Central Coal Co., 40 Md. 425.
In the statute now under consideration no provision is *78made for an appeal from the judgment of the Judge of the Circuit Court, upon whom this special jurisdiction is conferred ; on the contrary, it provides that his decision in the premises shall be final and conclusive as to the title of the lot in question. And this being so, we have no power to review the judgment rendered by him.
(Decided November 22d, 1894.)

Appeal dismissed.